    Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 1 of 10


                                            Pages 1 - 9

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Charles R. Breyer, Judge

UNITED STATES OF AMERICA,      )
                               )
           Plaintiff,          )
                               )
  VS.                          )            NO. CR 18-00577 CRB
                               )
MICHAEL RICHARD LYNCH,         )
                               )
           Defendant.          )
_______________________________)

                              San Francisco, California
                              Wednesday, October 7, 2020

               TRANSCRIPT OF ZOOM WEBINAR PROCEEDINGS

APPEARANCES:    (via Zoom)

For Plaintiff:
                           DAVID L. ANDERSON
                           United States Attorney
                           450 Golden Gate Avenue
                           San Francisco, California 94102
                     BY:   WILLIAM FRENTZEN
                           ROBERT LEACH
                           ASSISTANT UNITED STATES ATTORNEYS

For Defendant Michael Richard Lynch:

                           CLIFFORD CHANCE US LLP
                           31 West 52nd Street
                           New York, New York 10019
                     BY:   CHRISTOPHER J. MORVILLO
                           ATTORNEY AT LAW

(APPEARANCES CONTINUED ON THE FOLLOWING PAGE)




Reported By:    Marla F. Knox, RPR, CRR, RMR
                Official Reporter
         Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 2 of 10   2


1    APPEARANCES:   (CONT'D)

2
     For Defendant Michael Richard Lynch:
3
                               STEPTOE & JOHNSON LLP
4                              1330 Connecticut Avenue, NW
                               Washington, DC 20036
5                        BY:   REID H. WEINGARTEN
                               ATTORNEY AT LAW
6

7    For Defendant Stephen Keith Chamberlain:

8                              BIRD MARELLA BOXER WOLPER NESSIM
                               DROOKS LINCENBERG RHOW
9                              1875 Century Park East - 23rd Floor
                               Los Angeles, California 90067
10                       BY:   GARY S. LINCENBERG
                               ATTORNEY AT LAW
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
         Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 3 of 10   3


1    Wednesday - October 7, 2020                            2:19 p.m.

2                            P R O C E E D I N G S

3                                    ---000---

4               THE CLERK:   Calling criminal action CR18-0577, USA

5    versus Michael Richard Lynch.

6         Counsel, please state your appearances.

7               MR. FRENTZEN:   Good afternoon again, Your Honor,

8    William Frentzen for the Government.        And I have co-counsel

9    with me.

10              THE COURT:   Good afternoon.

11              MR. WEINGARTEN:   Good afternoon, Your Honor, it is

12   Reid Weingarten in Washington D.C.      Good to see you.

13              THE COURT:   Nice to see you.

14              MR. MORVILLO:   Good afternoon, Your Honor, Chris

15   Morvillo for Dr. Lynch from Connecticut.

16              MR. LINCENBERG:   Good afternoon, Your Honor, Gary

17   Lincenberg on behalf of Steve Chamberlin.

18              THE COURT:   Okay.   So I received a -- today a status

19   report indicating that there was -- well, it indicated that

20   there were ongoing discussions with respect to the -- missed --

21   Dr. Lynch's return to the United States or presence in the

22   United States.

23        And my first question is:      What exactly is the status of

24   the proceedings in England and, you know, where are we on that?

25        I guess, Mr. Weingarten or Mr. Morvillo, go ahead.
            Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 4 of 10    4


1                MR. MORVILLO:    Your Honor, the extradition is under

2    way.    The Government has filed -- the Defense has filed their

3    defense to the extradition over the summer.           The Government's

4    response is due, I believe, a week from Friday.           The Defense

5    will have an opportunity to respond to that.

6           And there is a hearing currently set in London for the

7    week of January 11th.       I think it is a three or four-day

8    hearing, Your Honor.

9                THE COURT:    Okay.   However, what the status report

10   indicated to me was that matters would be expedited if, in

11   fact, the Court could give certain assurances.           And somebody

12   explain exactly what that meant.

13               MR. FRENTZEN:    Your Honor, if I may, from our

14   perspective, I think one of the issues raised by the Defense in

15   the United Kingdom was pretrial detention as -- of Dr. Lynch as

16   rationale against extradition.

17          And it was the Government's view that, you know, while we

18   can't agree fully on all conditions, with Counsel for

19   Dr. Lynch, that we believe that the Court is going to be able

20   to fashion conditions of release of some variety such that even

21   if we have to go through the full extradition process to get

22   Dr. Lynch here, that, you know, we envision him being in some

23   sort of situation, perhaps, without travel or with monitoring.

24          And I'm not asking Counsel on the other side to comment on

25   that.    I'm simply saying that from the Government's
         Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 5 of 10       5


1    perspective, the Court could issue a preliminary ruling that,

2    whatever the conditions are that we put in place, that the

3    Court would not be detaining Dr. Lynch pretrial, you know, I

4    mean, of course, unless he does something crazy.         But that is a

5    whole other matter if he violates.

6         So we thought it useful to have that -- to request that

7    from the Court.   We asked for the hearing because we recognize

8    this is an unusual posture, but we think that it could at least

9    facilitate the discussion in the UK around the extradition.

10            THE COURT:    Well, let me -- so, in other words, what I

11   understand the Government to be saying to me is that in the

12   Government's view, there could be a set of conditions -- short

13   of confinement -- that would assure his presence for the

14   proceedings and that he would not constitute a danger or risk

15   of flight.

16        Is that -- I think in a sense that's what -- that is what

17   the Government is saying that is its position.

18            MR. FRENTZEN:    That's correct, Your Honor.

19            THE COURT:    And is asking the Court whether the Court

20   could assure the parties that it would, in that regard, follow

21   the recommendation of the Government.       I think that's what is

22   being asked.

23        Is that right, Mr. Morvillo and Mr. Weingarten?         It seems

24   to me that that's what you are seeking?

25            MR. MORVILLO:    That's --
         Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 6 of 10    6


1               THE COURT:   I don't know whether you were seeking it,

2    by the way.    Maybe it is the Government that is seeking it, but

3    that would be -- that's what strikes me as what is on the

4    table.   Is that right?

5               MR. MORVILLO:   I think, Your Honor, what I'm hearing

6    is the Government is asking you as a part of their strategy in

7    London to make a statement, a preliminary ruling, that

8    Dr. Lynch will not be detained.      Obviously, we would not object

9    to that.

10              THE COURT:   And that would be in aid of the

11   extradition or would it be in aid of trying to resolve the

12   matter short of extradition?

13              MR. MORVILLO:   We are hearing the Government -- and

14   obviously the Government can speak for itself -- this is part

15   of their strategy to litigate in London.

16        Our only involvement here is we would never object to the

17   Court saying, of course, Mr. Lynch will not be detained when he

18   comes --

19              THE COURT:   Okay.   But you are not saying -- you are

20   not saying that this would be part of a process by which the

21   formal requirements of extradition could be waived?

22              MR. MORVILLO:   We are not having that conversation

23   with the Government right now, Your Honor.

24              THE COURT:   Okay.   So this would be simply in aid of

25   what the Government's position is and whether the Court would
         Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 7 of 10      7


1    adopt it in terms of -- if there is an extradition.

2              MR. MORVILLO:   That's my understanding.

3              THE COURT:   And absent any other circumstances that

4    are not yet known -- I mean, something unknown.        Is that right?

5         In other words, I don't know what the Government knows.

6    The Government is saying:     Based on what we know, this is what

7    our position is.    And, Judge, would you go along with that?

8    Would you say that that's appropriate?       Would you commit?

9         I think it is a commitment, isn't it?

10             MR. MORVILLO:   That's what I'm hearing.

11             THE COURT:   That's what I'm hearing.

12             MR. MORVILLO:   The same thing that you are --

13             THE COURT:   And the answer is yes.      Yes, I will make

14   that commitment based on the representation of the Government

15   that based upon what they presently know, they wouldn't seek

16   detention and the Court would not impose detention.

17             MR. MORVILLO:   And, of course, we would not object to

18   that.

19             THE COURT:   No.   I mean, why would you?

20             MR. MORVILLO:   Yes.   Why would we?

21             THE COURT:   Why would you?

22        All right.    So is there anything else for me to do in that

23   regard?   I mean, I made my commitment.

24             MR. FRENTZEN:   Your Honor, I think --

25             THE COURT:   Yeah, go ahead.
            Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 8 of 10       8


1                MR. FRENTZEN:    And that may be sufficient.       And I will

2    confer with Counsel.       It may be appropriate that we send the

3    Court a proposed order after we run it by Defense Counsel that

4    would be very short and say essentially what I think the Court

5    has said.

6                THE COURT:    Okay.   And if so, I will sign it.

7                MR. FRENTZEN:    Thank you, Your Honor.

8                THE COURT:    All right.    So moving ahead, we still have

9    the -- we are still talking about not knowing what is going to

10   happen to Dr. Lynch until some time in January; is that

11   correct?     Is that a correct -- I'm now looking at re-- what do

12   I do about the next date, looking at that kind of time

13   schedule?

14          Do I -- have I got it right?       Are we talking about

15   January?

16               MR. WEINGARTEN:    Maybe Mr. Morvillo addresses that

17   one.

18               THE COURT:    Did you hear me, Mr. Morvillo?

19               MR. MORVILLO:    No, I'm sorry, Your Honor.       My video

20   cut out and I was --

21               THE COURT:    No, no.   You sort of disappeared from the

22   galley -- from the galley here.

23          My question is:     Is that it seems that the only thing left

24   now for me to do is to -- is to figure out another date for a

25   status; and that what I'm hearing is that that won't be a
         Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 9 of 10        9


1    meaningful date unless it is subsequent in the hearing in

2    London.

3              MR. MORVILLO:   It is my recollection, Your Honor, that

4    you scheduled a status conference for this case for

5    February 3rd or 4th, I believe.

6              THE COURT:   Oh, I will leave it there.      I will leave

7    it there.   Okay.

8         Mr. Lincenberg, you have been eloquent this morning.            Is

9    there anything else?    You know I will continue your matter as

10   well, and I will exclude time in light of these circumstances.

11             MR. LINCENBERG:   Thank you, Your Honor.

12             THE COURT:   Anything else?

13             MR. LINCENBERG:   No.

14             MR. FRENTZEN:   Not from the Government.       Thank you,

15   Your Honor.

16             THE COURT:   Okay.   Mr. Weingarten and Morvillo, all

17   right?

18             MR. WEINGARTEN:   Nothing else from us.

19             MR. MORVILLO:   All good, Your Honor.

20             THE COURT:   Okay.   Thank you very much.

21             MR. FRENTZEN:   Thank you, Your Honor.

22                 (Proceedings adjourned at 2:28 p.m.)

23                                  ---oOo---

24

25
         Case 3:18-cr-00577-CRB Document 72 Filed 10/14/20 Page 10 of 10


1

2

3                          CERTIFICATE OF REPORTER

4             We certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:   Thursday, October 8, 2020

8

9

10

11              _________________________________________

12                         Marla F. Knox, RPR, CRR
                              U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
